DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 14, and 15 in the reply filed on May 17, 2022 is acknowledged.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 17, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The IDS received on September 9, 2020 and May 17, 2022 are proper and are being considered by the Examiner.
Drawings
	The drawings received on September 9, 2020 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al. (US 2011/0207137 A1, published August 25, 2011) in view of Schneegab et al. (Lab on a Chip, 2001, vol. 1, pages 42-49).

    PNG
    media_image1.png
    609
    864
    media_image1.png
    Greyscale
With regard to claim 1, Malik et al. teach a thermocycling unit for carrying a PCR in connection with a smartphone having a CPU, a power source, a display, a light source, and a camera (“existing system can be modified to be conjoined with the consumer electronic deice (e.g., cell phone) to form a new system”, section [0015]; “example of some of the biological chemical procedures which can be accomplished with the addition of such consumer electronic devices can include: PCR …”, section [0016]; “[c]onsumer electronic devices (102) can be, for example, cell phones … comprises a light source (e.g., flash, LED)”, section [0017]; “light detector (164) …”, section [0019]; a cell phone necessarily has a batter (i.e., power source) and a CPU), the thermocyling unit shown below (reproduced from Figure 1):
As seen, the thermocycler comprises:
a PCR system (102) comprising a reaction chamber (150) (see [0018]);
a housing comprising the reaction chamber, (100) (see section [0017]), an optical interface configured to be placed onto the light source (152) and the camera (“light coupling structure”, section [0018]) of the smartphone, the optical interface being connected to an optical path within the thermocycling unit for guiding light from the light source via the reaction channel to the camera of the smartphone (150) (“light guide (156) to guide the light source (166) through the excitation filter (154) and into the light coupling structure (152) of the illumination chamber (150)”, section [0020]; “excitation light can reflect within the illumination chamber (150) and remain confined within the illumination chamber (150) by way of total internal reflection”, section [0021]);
a data transfer port and an energy transfer port (USB port (168), which provides power, “use of a battery as a power source from such consumer electronic devices via a USB port”, section [0014]; also see (104), “USB microcontroller logic circuit”; “USB port (168) connection can also provide not only the heater (158) but also the microcontroller (104) and other associated electronic switch (172) and the heater (158) …”, section [0025]; “accessory (100) can be configured to communicated with the consumer electronic device (102) through the USB port (168)”, section [0027]);
an electric circuitry comprising a thermal element in thermal contact with the reaction chamber (see heater (158), section [0018]); and
a docking mechanism reversibly docking the thermocycling unit to the smartphone (“accessory (100) can be configured … such that when the light detector (164) (camera) of the cell phone is aligned over the reservoir”, section [0019].
With regard to claim 2, the data transfer port and the energy port are combined in a USB port (see above).
With regard to claim 3, the PCR reaction chamber is prefilled with PCR reagents (“the reservoir can be pre-filled with dry reagents, lyophilized reagents, and reagents in paraffin or in liquid form, thereby minimizing the number of steps to be performed while preparing the chemical or biological sample”, section [0032]).
With regard to claim 10, the optical path comprises a prism or an optical filter (see above).
With regard to claim 14, the system disclosed in Figure 1 includes the camera and the PCR reaction system together as a single system.
With regard to claim 15, the PCR is qPCR (see claim 23).
While Malik et al. explicitly teach combining a smartphone with a PCR reaction system, which employs the features of the smartphone as well as the power to operate the PCR reaction via the smartphone, the artisans do not explicitly teach that their PCR reaction is performed by continuous flow amplification reaction that requires at last two separated heating elements each of which are set at different PCR temperature condition (claim 1, in part), or three separate heating elements each of which are set at different PCR temperature condition (claim 4), said conditions being recited in claim 5.
While Malik et al. explicitly teach that heaters are used for PCR temperature cycling the artisans do not explicitly teach any particular types of heating means, such as electrical resistive element (claim 8).
Malik et al. explicitly teach that the configuration of the disclosed system aligns the elements of the smartphone with the areas of the PCR system below, but do not explicitly disclose that they are aligned via snap fitting, press fit, latches, or hooks (claim 9).
	Schneegab et al. teach a miniaturized PCR chip for performing nucleic acid amplification, wherein the chip comprises a serpentine channel which traverses through three separate heating conditions which are employed in a PCR reaction, which are: denaturation, annealing, and extension reactions (see Figure 1, wherein the PCR microchip comprises three separate heating regions A, B, and C, which correspond to 94oC, 58oC, and 72oC; see also page 44, section 2.2).
	Schneegab et al. teach that the heaters employed were resistive heaters (“thermal transducers acting as resistive haters and sensors”, page 43, 2nd column).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malik et al. with the teachings of Schneegab et al. and the knowledge of the art, thereby arriving at the invention as claimed for the following reasons.
	As discussed above, Malik et al. teach a device which couples a smartphone to a thermocycling device, wherein the LED light and camera of the smartphone is structurally configured to provide the excitation light necessary to excite the detectable labels within a PCR reaction, and its camera is able to capture and process the amplification reaction therefrom based on its own processor.  The artisans also teach that the temperature cycling reaction required for the amplification reaction can also be powered by the smartphone via a USB connection, as well as the data transfer.
The disclosure of Malik et al., however, pertain to a single configuration of a PCR chip, which is, a chamber filled with a PCR reagent which are thermocycled.  
However, one of ordinary skill in the art would have recognized that other well-known amplification means would also have been capable of being combined with the system of Malik et al., such as a continuous-flow PCR reaction.  
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Indeed, one of ordinary skill in the art would have recognized that the continuous flow amplification reaction performed on a microfluidic chip could have been powered via the system provided for by Malik et al., as the energy consumption required by the microfluidic chip of Schneegab et al. for operating the three resistive heaters would have been fully provided for by the system designed by Malik et al. because the, “person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396) (from KSR).
With regard to the use of snap or press fitting so as to provide a predictable and repeatable alignment of the smartphone’s camera and light source with the thermocycling device underneath, based on Malik et al.’s explicit suggestion to align these feature would have given the motivation to one of ordinary skill in the art to employ means well known in the art, such as mold fitting, snap-fitting to properly align the features of the smartphone to the thermocycling device.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al. (US 2011/0207137 A1, published August 25, 2011) in view of Schneegab et al. (Lab on a Chip, 2001, vol. 1, pages 42-49) as applied to claims 1-5, 8-10, 14, and 15 above, and further in view of Wang et al. (International Journal of Nanomedicine, 2012, vol. 7, pages 5019-5028).
The teachings of Malik et al. and Schneegab et al. have already been discussed above. 
Malik et al. and Schneegab et al. do not teach all possible types of samples which should be analyzed.
Consequently, the artisans do not teach coupling their system with a sample preparation means involving blood plasma separation filter (claims 6 and 7).
Wang et al. teach a microfluidic chip filter device that isolated plasma and viruses from processed whole blood (“[w]e separated viruses, which were 110-146 nm in size, from whole blood using a microchip with 1-2 m diameter porous filter membrane, which can be used as a preliminary on-chip step to detect viruses from whole blood by immunocapture…”, page 5020, 1st column, bottom paragraph to 2nd column, 1st paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malik et al. and Schneegab et al. with the teachings of Wang et al., thereby arriving at the invention as claimed for the following reasons.
While Malik et al. and Schneegab et al. did not explicitly teach to detect all possible types of nucleic acids from all types of samples, one of ordinary skill in the art would have been motivated to adopt the teachings of Malik et al. and Schneegab et al. and apply them for amplifying and detecting the presence of target nucleic acids from various knowns sources.
Given that Wang et al. explicitly teach that their microchip could be employed as a “preliminary on-chip step” (page 5020, 2nd column, 1st paragraph) to detect viruses via PCR reaction (“[w]e used HIV as a relevant virus model, and validated this microchip using hematological analysis and reverse transcription quantitative PCR …”, page 5020, 2nd column, 1st paragraph), while explicitly suggesting that “it can be coupled with existing battery-operated diagnostic tools, or integrated with microchip ELISA or PCR as a sample preparation module for POC testing,” one of ordinary skill in the art would have been motivated to combine the teachings of Wang et al. and use the sample preparation means in conjunction with the battery-operated POC PCR device of Malik et al. with a certain expectation of success.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 21, 2022
/YJK/